        Case 6:21-cv-00043-ADA-JCM Document 1-12 Filed 01/18/21 Page 1 of 3
                                                                                 MESSAGING MEMO
                                                                      Evictions During COVID-19 | 1



Evictions During COVID-19:
Toplines

This didn’t have to happen. People are being kicked out of their homes with nowhere to go
because of Republicans on the Texas Supreme Court and in Washington D.C.

Trump and Republicans are utterly disconnected from the pain and suffering of so many
families.

The Republican Texas Supreme Court is why these evictions are taking place.​ The
Republican Court ​ruled ​that evictions and debt collections could resume by May 19. The
ruling, led by Chief Justice Hecht, came as nearly 2 million Texans filed for unemployment.

Six months into this crisis, more than 29 million Americans — 1 in 5 workers — are receiving
unemployment assistance as mass layoffs continue.

An estimated 40 million Americans are at risk of eviction.​ This could be the most severe
housing crisis we have ever faced as a nation.

On September 1, the ​Centers for Disease Control and Prevention (CDC) announced the
issuance of an Order under Section 361 of the Public Health Service Act to temporarily halt
residential evictions​ to prevent the further spread of COVID-19. However, it is unclear what
this means for Texans who face eviction because of the Texas Supreme Court.


DOs and DON’Ts

DO​ share the stories of those being evicted. S
                                              ​ ee CNN’s Harris County eviction story.

DO​ talk about how we need eviction relief because of how many families have lost their
jobs. A
      ​ n estimated 40 million Americans are at risk of eviction.​ This could be the most
severe housing crisis we have ever faced as a nation.

DON’T​ let Republicans turn this into a “reopening” the economy debate. Millions are
unemployed RIGHT NOW. They can’t wait.

DO​ talk about how we are in this situation because of the Republican Texas Supreme
Court. The Republican Texas Supreme Court ruled that evictions and debt collection could
resume way too early.

DO ​talk about how we need Republicans in Washington D.C. to do their jobs and pass
meaningful relief for Americans who are unemployed and facing evictions.



    Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
        Case 6:21-cv-00043-ADA-JCM Document 1-12 Filed 01/18/21 Page 2 of 3
                                                                                 MESSAGING MEMO
                                                                      Evictions During COVID-19 | 2



29 Million Americans on Unemployment in Trump’s Recession

Trump and Republicans are utterly disconnected from the pain and suffering of so many
families. Six months into this crisis, more than 29 million Americans — 1 in 5 workers — are
receiving unemployment assistance as mass layoffs continue.

1.6 million workers filed for some form of jobless aid last week. For 24 weeks, more workers
have filed unemployment claims than any week during any previous recession.

Trump and Republicans mismanagement of the coronavirus has cost nearly 13 million
Americans their jobs and forced more than 100,000 small businesses to close for good.

Trump cut aid that unemployed workers need to pay the bills while proposing new tax cuts
for the top 1% and wealthy investors.

On September 1, the ​Centers for Disease Control and Prevention (CDC) announced the
issuance of an Order under Section 361 of the Public Health Service Act to temporarily halt
residential evictions​ to prevent the further spread of COVID-19. However, it is unclear what
this means for Texans who face eviction because of the Texas Supreme Court.


COVID-19 Evictions
On March 19 2020, amidst the COVID-19 pandemic, the Texas Supreme Court h   ​ alted
eviction and debt-collection proceedings. H​ owever, the Republican Texas Supreme Court
reversed course and r​ uled ​that evictions and debt collections could resume by May 19.
The ruling, led by Chief Justice Hecht, came as nearly 2 million Texans filed for
unemployment.

This callous ruling stood until September 4, when the CDC ​overrode that decision​ to bar
most evictions through the end of the year.

Tenants’ advocates ​warned​ that “there will be a surge of evictions and a surge of people
losing their eviction cases and unprecedented homelessness as a result” of the moratorium
being lifted.

“Tenants will have their lives upended as a result of evictions, landlords may have an
increase in empty units they can't fill and cities will have a homelessness crisis on their
hands.”

“The​ ​economic downturn​ created by the need to stop the spread of the virus is going to
leave countless Texas households scrambling to pay back-rent and fees after moratoriums




    Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
         Case 6:21-cv-00043-ADA-JCM Document 1-12 Filed 01/18/21 Page 3 of 3
                                                                                  MESSAGING MEMO
                                                                       Evictions During COVID-19 | 3


lift in a state that so far hasn't created any sort of housing relief fund for its residents, even
though some local governments have.”

Hecht justified his decision by c​ laiming that​ “the state’s trying to reopen. and we’re are [sic]
all going to have to deal fully with the hard issues that we face,” he added. “These issues are
hard on everyone — tenants, landlords, society, everyone.”




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
